NO. 07-02-0454-CV

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL A

                                   MAY 15, 2003

                        ______________________________


                            KAREN SNOW, APPELLANT

                                         V.

             RICHARD ROSEN, M.D., SWAT SURGICAL ASSOCIATES
                  AND DAVID HAYMES, JR., M.D., APPELLEES


                      _________________________________

           FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2000-512,239; HONORABLE BLAIR CHERRY, JR., JUDGE

                       _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                    ABATEMENT


      Appellant Karen Snow timely appealed the trial court’s order granting appellee

David Haymes, Jr., M.D.’s motion for summary judgment and order granting the motion to

dismiss of appellees Richard Rosen, M.D. and SWAT Surgical Associates. Both the
clerk’s record and reporter’s record have been filed. On April 24, 2003, appellant filed a

notice of bankruptcy requesting that the appeal be suspended pursuant to Rule 8.2 of the

Texas Rules of Appellate Procedure. Attached to the motion is a copy of the voluntary

petition in bankruptcy filed by Snow on October 3, 2002. Pursuant to 11 U.S.C. § 362, any

further action in this appeal is automatically stayed.


       Thus, for administrative purposes, this appeal is removed from the docket and

abated. Any documents filed subsequent to the bankruptcy petition will remain pending

until the appeal is reinstated. The appeal will be reinstated upon proper showing the stay

has been lifted and a request for specific action by this Court.


       Accordingly, the appeal is abated.


                                                 Per Curiam




                                             2